Rothrock, J.
The appeal was submitted to the court for its decision on the thirtieth day of October, 1888. At the same time, and in connection with the general submission of the cause, there was a motion by appellee to affirm taken with the case. No brief nor argument *283upon the merits of the appeal was filed nor submitted by either party. In this state of the record the decree of the district court must be affirmed. Without a brief of points or an argument by appellants we assume that they have abandoned their appeal.
Affirmed.